Citation Nr: 1101265	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-38 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include major depressive disorder, with consideration as 
secondary to a service-connected stress fracture of the pelvis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel




INTRODUCTION

The Veteran served on active duty from February 1995 to July 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran's claim was previously before the Board in July 2008 
when it was remanded for additional evidentiary development.  The 
case has now returned to the Board for further appellate action.

In a June 1999 final rating decision, the RO denied a claim for 
entitlement to service connection for an adjustment disorder.  
This rating decision did not consider the Veteran's other 
diagnosed psychiatric conditions, such as major depressive 
disorder, and the Board will therefore address the current appeal 
on a de novo basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a differently diagnosed disease 
or injury); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claim 
based on a new diagnosis is a new claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's contentions in this case are two-fold; first, she 
contends that her current psychiatric disorder had its onset 
during active duty service.  She also contends that her current 
psychiatric disability is related to her service-connected pelvic 
stress fracture.  While the Veteran was provided a VA examination 
in December 2009 that included a well-reasoned medical opinion 
addressing her claim for direct service connection, the examiner 
was not instructed to provide a medical opinion addressing a link 
between the Veteran's current adjustment disorder and her 
service-connected pelvic fracture.  In light of the VA examiner's 
finding that the Veteran's adjustment disorder is caused by 
current situational stress, the Board finds that an opinion 
addressing secondary service connection should be obtained.  

The Veteran also submitted additional medical evidence in support 
of her claim in October 2010.  This evidence was received after 
the RO last adjudicated the claim in a December 2009 supplemental 
statement of the case (SSOC) and was not accompanied by a waiver 
of initial Agency of Original Jurisdiction (AOJ) consideration.  
The Veteran has a right to have the evidence considered by the 
AOJ.  38 C.F.R. § 20.1304(c) (2010).  Upon remand, the claim 
should be readjudicated by the AOJ with consideration of the 
additional evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with notice regarding her claim 
for secondary service connection.  

2.  Return the claims file to the VA 
examiner who conducted the Veteran's 
December 2009 examination.  After review of 
the claims file, the examiner should opine 
whether it is at least as likely as not 
(50 percent or better probability) that 
the Veteran's current adjustment disorder 
is caused or aggravated by her service-
connected pelvic fracture.  The Board notes 
that the examiner previously characterized 
the Veteran's adjustment disorder as caused 
by "current situational stress."  A full 
rationale for any expressed opinions must 
be provided.  If the examiner who conducted 
the December 2009 examination is not 
available, the claims file should be 
provided to another examiner with the 
appropriate expertise to render a decision 
in this case. 
3.  Readjudicate the claim on appeal with 
consideration of all evidence of record, 
including that submitted by the Veteran in 
October 2010.  If the benefits sought are 
not fully granted, provide the Veteran and 
her representative a SSOC before returning 
the case to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


